Case 3:19-cv-01537-BEN-JLB Document 5 Filed 08/20/19 PageID.29 Page 1 of 3




 1   John W. Dillon (SBN 296788)
     jdillon@gandb.com
 2   GATZKE DILLON & BALLANCE LLP
 3   2762 Gateway Road
     Carlsbad, California 92009
 4   Phone: (760) 431-9501
 5   Fax: (760) 431-9512
 6
     George M. Lee (SBN 172982)
 7   gml@seilerepstein.com
 8
     SEILER EPSTEIN LLP
     275 Battery Street, Suite 1600
 9   San Francisco, California 94111
10   Phone: (415) 979-0500
     Fax: (415) 979-0511
11
12   Attorneys for Plaintiffs
13                      UNITED STATES DISTRICT COURT
14                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15   JAMES MILLER, an individual;                Case No. 3:19-cv-01537-JAH-AGS
16
     PATRICK RUSS, an individual;
     RYAN PETERSON, an individual; and           PROOF OF SERVICE
17   SAN DIEGO COUNTY GUN
18   OWNERS POLITICAL ACTION
     COMMITTEE,      a     membership
19   organization,
20                      Plaintiffs,
21         vs.
22   XAVIER BECERRA, in his official
23
     capacity as Attorney General of
     California; and MARTIN HORAN, in
24   his official capacity as Chief of the
25   Department of Justice Bureau of
     Firearms,
26
                        Defendants.
27
28

                                             2
                                                                    PROOF OF SERVICE
Case 3:19-cv-01537-BEN-JLB Document 5 Filed 08/20/19 PageID.30 Page 2 of 3




 1                                   PROOF OF SERVICE

 2         I declare that I am employed with the law firm of Gatzke Dillon &
 3   Ballance LLP, whose address is 2762 Gateway Road, Carlsbad, California 92009.
     I am not a party to the within cause, and I am over the age of eighteen years.
 4
          I further declare that on August 20, 2019, I served a copy of the following
 5   document(s):
 6
           1.     NOTICE OF RELATED CASE.
 7
 8         BY OVERNIGHT DELIVERY [Code Civ. Proc. sec. 1013(d)] by placing
           a true copy thereof enclosed in a sealed envelope with delivery fees provided
 9
           for, addressed as follows, for collection by either Golden State Overnight or
10         Federal Express, at 2762 Gateway Road, Carlsbad, California 92009 in
11
           accordance with Gatzke Dillon & Ballance LLP's ordinary business practices.

12         I am readily familiar with Gatzke Dillon & Ballance LLP's practice for
13         collection and processing of correspondence for overnight delivery and know
           that in the ordinary course of Gatzke Dillon & Ballance LLP's business
14         practice the document(s) described above will be delivered to an authorized
15         courier or driver authorized by Golden State Overnight, or Federal Express,
           to receive documents on the same date that it (they) is (are) placed at Gatzke
16
           Dillon & Ballance LLP for collection.
17
18
                                   SEE ATTACHED LIST
19
20          I declare under penalty of perjury under the laws of the State of California that
21
     the foregoing is true and correct.

22         Executed at Carlsbad, California on August 20, 2019.
23
24
25                                                         Alexandria Gibson
26
27
28

                                                 3
                                                                             PROOF OF SERVICE
Case 3:19-cv-01537-BEN-JLB Document 5 Filed 08/20/19 PageID.31 Page 3 of 3




 1                          ATTACHED SERVICE LIST

 2
      Carl D. Michel (SB No. 144258)
      Sean A. Brady (SB No. 262007)
 3    Anna M. Barvir (SB No. 268728)
      Matthew D. Cubeiro (SB No. 291519)                    ___ U.S. Mail
 4
      MICHEL & ASSOCIATES, P.C.                             X Overnight
 5    180 E. Ocean Boulevard, Suite 200                         Electronic
 6    Long Beach, California 90802
      Telephone: (562) 216-4444
 7
      Facsimile: (562) 216-4445
 8    Xavier Becerra (SB No. 118517)                         ___ U.S. Mail
 9    Attorney General of California                         X Overnight
      1300 I Street, Suite 125                                   Electronic
10
      Sacramento, California 95814
11
      Alexandra R. Gordon (SB No. 207650)
12    Deputy Attorney General
13
      Tamar Pachter (SB No. 146083)
      Supervising Deputy Attorney General                    ___ U.S. Mail
14    Thomas S. Patterson (SB No. 202890)                    X Overnight
15    Senior Assistant Attorney General                          Electronic
      455 Golden Gate Avenue, Suite 11000
16    San Francisco, California 94102-7004
17    Telephone: (415) 703-5509
      Fax: (415) 703-5480
18
      John Darrow Echeverria (SB No. 268843)
19    Office of the California Attorney General              ___ U.S. Mail
20    300 S. Spring Street, Suite 1702                       X Overnight
      Los Angeles, California 90013                              Electronic
21
      Telephone: (213) 897-4902
22    Fax: (213) 897-5775
23    Nelson R. Richards (SB No. 246996)
      Anthony P. O'Brien (SB No. 232650)
24
      California Attorney General's Office                   ___ U.S. Mail
25    Deputy Attorneys General                               X Overnight
26    1300 I Street, 17th Floor                                  Electronic
      Sacramento, California 95814
27    Telephone: (916) 810-7867/ (916) 210-6002
28    Fax: (916) 324-8835

                                             4
                                                                 PROOF OF SERVICE
